PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,744,204
Issued: August 18, 2020
Application No. 15/302,036
Filed: 5 Oct 2016
For: CONJUGATED COMPOUNDS COMPRISING CYSTEINE-ENGINEERED ANTIBODIES
:
: REQUEST FOR INFORMATION
:
:	
:
:
:


This is a response to patentee’s application for patent term adjustment under 37 CFR 1.705(b), filed March 18, 2021, requesting that the Office adjust the patent term adjustment from 36 days to  156 days.

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 USC 154(b)(4).

On August 18, 2020, the patent issued with a PTA determination of 36 days. On August 18, 2020, patentees filed a request for reconsideration of patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 156 days.

Patentee argues that the applicant delay of 120 days pursuant to 37 CFR 1.704(b) in connection with the reply filed October 25, 2017 and the applicant delay of 136 days assessed pursuant to 37 CFR 1.704(c)(13) overlap.

Request for Information

A review of the record reflects that the Notice of Allowance herein was mailed March 11, 2020, prior to the July 16, 2020 effective date of recent final rule changes.1

The application for patent term adjustment does not seek reconsideration of the reduction assessed pursuant to 37 CFR 1.704(c)(10). While the effective date of the rule change is July 16, 2020, the Office will decide any timely request for reconsideration in compliance with before July 16, 2020, consistent with the changes in the final rule, if requested by the patentee.

Thus, the Office inquiries, as a courtesy, prior to treatment on the merits of the instant application for patent term adjustment, if patentee seeks to have the instant application for patent term adjustment treated on the merits pursuant to the final rules. To the extent that patentee seeks to have the application treated on the merits consistent with the final rule, patent must make such request in writing setting forth patentee’s new calculation of the patent term adjustment.

If patentee does not seek to have the application for patent term adjustment evaluated in accordance with the final rule with respect to the applicant delay, patentee must request in writing that the application for patent term adjustment be treated on the merits consistent with the prior and, thereafter, the application for patent term adjustment will be evaluated consistent with the calculation of adjustment set forth in the instant application for patent term adjustment.

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, patentee who responds more than two months after the mail date of the information request is required to pay the extension of time fee. 

Any response to this decision may be submitted as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450, Alexandria, VA, 22313-1450

By hand-delivery:	Customer Window
Randolph Building	
401 Dulany Street
Alexandria, VA, 22314

By facsimile:		(571) 273-8300

Via EFS-Web		https://sportal.uspto.gov/authenticate/authenticateuserlocalepf.html


Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown

Office of Petitions



    
        
            
        
            
        
            
    

    
        1 See, Supernus Pharm., Inc. v. Iancu, 913 F.3d 1351, 129 USPQ2d 1240 (Fed. Cir. 2019), and Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., v. Iancu, 85 Fed. Reg. 36335 (June 16, 2020).